Trial Court No. 9544
                                                  Appeals Court No.

IN THE MATTER OF THE MARRIAGE OF                                   IN THE 354TH DISTRICT COURT

HEATHER D. DIXON                                                   OF
AND                                                                                      FILED IN
EDSEL AMOS DIXON                                                   RAINS COUNTY, TEXAS
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
AND IN THE INTEREST OF                                                            3/30/2015 2:53:58 PM
ASHLEY LYNN DIXON,
A CHILD                                                                                CATHY S. LUSK
                                                                                           Clerk

                                 CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL
                                              IN COURT OF APPEALS


The records of my office show:

1)      Written Notice of Appeal was filed on the 25TH day of MARCH, 2015
        ATTACHED COPY OF NOTICE OF APPEAL TO THIS FORM

2)      The Cause of Action:
        DIVORCE

3)      The date of signing of Judgment:
        JANUARY 23, 2015

4)      The Honorable RICHARD BEACOM presided at the trial.

5)      The PLAINTIFF is represented on appeal by:
        H. CRAIG BLACK
        2510 LEE STREET, GREENVILLE, TX 75401
        STATE BAR CARD NO. 02371400
        TELEPHONE: (903) 454-2168; FAX: (903) 454-3003
        HCBLACK@ATT.NET

6)      The DEFENDANT is represented on appeal by:
        EDSEL AMOS DIXON (PRO SE)
        732 WEDDLE DR., GRAPEVINE, TX 76051
        TELEPHONE: (682) 301-0592

7)      The trial was before the court: (YES) With a Jury _____

8)      Motion for New Trial (NO)
        DATE FILED: N/A

9)      Findings of Fact/Conclusions of Law: (NO)
        DATE FILED: N/A

10)     The Court Reporter who reported the evidence was:
        Michael Hurley (6/13/14 hearing)
        1330 Mackie Drive, Richardson, TX 75081
        (214) 226-2547
        MPHURLEY196@AOL.COM

        Julie Vrooman (11/14/14 hearing)
        1418 Jackson Run, Greenville, TX 75402
        (281) 813-5215
        VROOMAN.JULIE@GMAIL.COM


                                                                                                   1
__/s/ ________________________
Laura Pate, Deputy
Date: March 30, 2015
Deborah Traylor, District Clerk
Rains County, Texas
PO Box 187
Emory, Texas 75440
(903) 473-5000 Ext. 101 phone
(903) 473-5008 fax
laura.pate@co.rains.tx.us




                                  2
'       .
                                                 CASE9544
    IN THE MATTER OF                                 §                  IN THE DISTRICT COURT
    THE MARRIAGE OF                                    §
                                                       §
    HEATHER DENICE DIXON                               §
    AND                                                §                OF RAINS COUNTY, TEXAS
    EDSEL AMOS DIXON                                   §
                                                       §
    IN THE INTEREST OF                                 §
    ASHLEY LYNN DIXON,                                 §
    MINOR CHILD                                        §                354rn JUDICIAL DISTRICT


                                           NOTICE OF APPEAL

       This Notice of Appeal is filed by Edsel Amos Dixon, Petitioner, a party to this proceeding who seeks
    to alter the trial court's judgment or other appealable order.

       1. The trial court, cause number, and style of this case are as shown in the caption above.

       2. The judgment or order appealed from was signed on January 23,2015.

       3. Edsel Amos Dixon desires to appeal from all portions of the judgment.

       4. This appeal is being taken to the Twelfth Court of Appeals.

       S. This notice is being filed by Edsel Amos Dixon.



                                                                  Respectfully submitted,




                                                                   Edsel Amos Dixon
                                                                   732 Weddle Dr.
                                                                   Grapevine, TX 76051

                                                                                                                   ..... ...,
                                                                                                                         ,-
                                                                                      ,~




                                                                                              '. .
                                                                                              ;-1
                                                                                                               '   U'1
                                                                                                                   :X        P1
                                                                                                                   :ta       :_ J
                                                                                                                   ::0
                                                                                                                   N
                                                                                              ---1_ ..
                                                                                                                   U1

                                                                                              ;                  0         0
    Notice of Appeal                                                                                  Page lcef2

                                                                                                                         3
. .
  '




                                             Certifleate of Service

  I certify that a true copy of this Notice of Appeal was served in accordance with rule 9.5 of the Texas

           Rules of Appellate Procedure on each party or that party's lead counsel as follows:




 Party: Heather D. Dixon

 Lead Attorney: Craig Black

 Address of service: 2510 Lee Street, Greenville, Texas 75402

 Method of service: By Certified Mail
                   A1..r,4    .f]   <
 Date of Service:~~. 2015




                                        /
                                            Edsel A. Dixon




 9544; Dixon

Notice of Appeal                                                                            Page 2 of2

                                                                                                   4